Citation Nr: 9915773	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the nonservice-connected pension benefits for a 
surviving spouse were properly terminated due to income that 
exceeded the statutory limit.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1968.  
The veteran died on November [redacted] 1991.  The appellant is the 
surviving spouse of the veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of July 1997, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which notified the 
appellant that her pension payments would terminate as of 
August 1, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The appellant, surviving spouse of the veteran, was 
awarded pension benefits in October 1996.

3.  In June 1997, the appellant notified the RO of a change 
in income due to an award of Social Security benefits in the 
amount of $528.00 per month.  In October 1996 she had 
reported receiving $76.00 in interest on a bank savings 
account.  

4.  The maximum annual income rate for a surviving spouse was 
$5,688.  By letter in July 1997, the RO notified the 
appellant that entitlement to pension benefits would be 
terminated as of August 1, 1997, as her countable annual 
income from July 3, 1997, exceeded the maximum allowable 
annual income rate for a surviving spouse.  

5.  The evidence of record does not show medical expenses 
incurred after August 1, 1997, to be considered in reducing 
her countable annual income.  


CONCLUSION OF LAW

Continued entitlement to nonservice connected death pension 
benefits is not shown.  The termination was proper due to 
income that exceeded the statutory limit for the receipt of 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1541, 5107, 5110(d)(2) (West 1991); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.273 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should continue to receive 
pension benefits because her income is not sufficient to 
cover living expenses and medication expenses.  The record 
reflects that the veteran died on November [redacted] 1991.  The 
appellant's claim on VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation, Where Applicable), was received in 
October 1996.  In her claim, the appellant reported that she 
received no income other than interest income in the amount 
of $76.00 from a bank savings account.  

By letter dated in October 1996, the RO notified the 
appellant that her claim for VA pension had been approved and 
she became entitled to death pension benefits in October 1996 
as a surviving spouse with no dependents.  A decision on 
accrued benefits was deferred and the RO determined that 
there were no service-connected death benefits.

In June 1997, the appellant reported a change in income due 
to an award of Social Security disability benefits at a 
monthly rate of $528.00 beginning about July 3, 1997.  The RO 
notified the appellant by letter dated in July 1997 that 
pension payments would be terminated as the countable annual 
income of $6412 from July 3, 1997, exceeded the maximum 
annual rate of $5688.  The countable income was based on 
$6336 from Social Security and $76 from other income.  

Effective December 1996, the maximum annual rate of an 
improved death pension for a surviving spouse with no 
dependents was $5,688.  38 U.S.C.A. § 1541 (West 1991); 38 
C.F.R. § 3.23(a) (1998).  The maximum rate of an improved 
death pension is reduced by the amount of the countable 
annual income of the surviving spouse.  38 C.F.R. § 3.23(b) 
(1998).  The law further provides that, for the purpose of 
computing income for an improved pension, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (1998).  
This maximum amount is determined by statute as promulgated 
by Congress; it is not set by VA, nor may VA amend or waive 
the statutory provisions.

38 C.F.R. § 3.271 provides with respect to the computation of 
income, in general, payments of any kind from any source 
shall be counted as income during the 12-month annualization 
period in which received unless specifically excluded under 
38 C.F.R. § 3.272.  Recurring income means income which is 
received or anticipated in equal amounts and at regular 
intervals (e.g., weekly, monthly, quarterly, etc.), and which 
will continue throughout an entire 12-month annualization 
period.  The amount of recurring income for pension purposes 
will be the amount received or anticipated during a 12-month 
annualization period.  For example, the regular monthly 
Social Security benefit in the amount of $528.00 would be 
included in this category.

Under 38 C.F.R. § 3.272 any unreimbursed amounts of medical 
expenses subject to certain requirements may be excluded from 
the amount of an individual's annual income.  The appellant 
submitted medical expenses for a period prior to August 1997.  
Although the RO informed her that in order to reduce her 
income, the expenses must have been incurred after August 1, 
1997, and submitted a Medical Expense Report for her use, the 
evidence of record does not show medical expenses incurred 
subsequent to August 1, 1997.   

It is apparent from the record, that, as of July 1997, the 
appellant would receive Social Security disability benefits 
at a monthly rate of $528.00 or $6336 annually from Social 
Security and $76 from other income.  Clearly, the appellant's 
annual income for the year was in excess of the maximum 
permitted for a surviving spouse with no dependents of $5,688 
per year.  As such, the appellant's countable annual income 
was at a level that would not permit payment of an improved 
death pension.  The RO properly terminated the improved death 
pension benefits.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) dictated that, when 
there is a lack of entitlement under the law or an absence of 
legal merit, the claim should be dismissed.  Moreover, the 
action of Board should be terminated immediately concerning 
that issue.

In view of the foregoing, the appellant's claim for 
continuation of nonservice-connected death pension benefits 
has no legal merit or entitlement under the law as her income 
is excessive.  She lacks entitlement to the benefits under 
the law and the relief she requests may not be granted..



ORDER

The appellant's income was excessive for receipt of 
nonservice-connected death pension benefits and, therefore, 
entitlement to nonservice-connected death pension benefits is 
denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

